H. P. WOOD, Chief Justice
This case having come on before this Court for a rehearing on the 20th of July 1932 upon the petition of Sifoa and Mageo — it having been shown in said petition that Sifoa built the house upon the land Fausaga by the permission of Mageo and that Sifoa was not represented at the first hearing,—
And witnesses having been heard on the part of Sifoa and Mageo and additional witnesses having been heard on the part of Taetafea,—
And the Court after hearing all the testimony being of the Opinion that the evidence preponderated neither in favor of Sifoa and Mageo or Taetafea on the question of Taetafea’s use and cultivation of the land Fausaga,—
And having appointed Tuimalu, William Harrington and Chris Young as appraisers to value separately the house built by Sifoa and the land Fausaga, and having at the trial stated that said appraisal having been made, either Sifoa and Mageo should buy Taetafea’s interest in the land or Taetafea should buy the house built by Sifoa,—
And said appraisers having valued said house at $250.00 and said land at $200.00, and Taetafea having deposited with the Clerk of this Court the sum of $250.00 as *11full payment of all the right, title and interest of Sifoa and Mageo in said house,
IT IS ORDERED, ADJUDGED AND DECREED that all the right, title and interest in the land Fausaga which were awarded to Taetafea and Sapela and their descendants by the judgment of the High Court of American Samoa in Sapela v. Mageo, 1 A.S.R. 223 (1910), continue in her and them and that in addition that by the payment of $250.00 she and they have acquired all the right, title and interest in the house built by Sifoa upon said land with the permission of Mageo.
The costs of this action amounting to $5.00 will be paid by Taetafea.